Ellen W. Duryea, testatrix, died December 23, 1927. On June 2, 1923, she had established a $200,000 inter vivos trust, the income payable to her sister, Lisa W. Sandford, for life, reserving to herself power of appointment over the corpus of the trust. She left a will dated February 16, 1927, and two codicils. By the third clause of her will she gave to her sister, Lisa W. Sandford, the corpus of the inter vivos trust, and by the fourth paragraph of the third clause she gave to her said sister an additional sum of $200,000. By the ninth paragraph she provided as follows: "I direct that all transfer inheritance and estate taxes be paid out of my residuary estate, and that all the foregoing gifts, legacies and devises shall be free from and without deduction of any such taxes thereon." By the tenth paragraph of the will she gave her residuary estate to her nephew, the appellant, Robert H. Heighe, a son of her sister, Lisa W. Sandford. By the second codicil, dated December 14, 1927, first clause, she revoked the bequest of the trust fund to her sister, Lisa W. Sandford, and provided as follows: "* * * in lieu of said gift, I hereby give to my dear sister the power to appoint by will the disposition of the corpus of said trust fund, * * * and should she fail to exercise such power of appointment, I hereby give and bequeath the remainder of said trust fund from and after her death to her children to whom I now give and bequeath the same subject to such exercise of said power." By the same codicil, second paragraph, she revoked the bequest to her sister of $200,000 and gave the same to her executors and trustees in trust, the income to be paid to her said sister during her life-time *Page 315 
and upon the death of her sister gave and bequeathed said sum so held in trust "to such person or persons and in such proportions and amounts as my sister may by will designate and appoint, and failing such appointment, to her heirs at law."
The "children" and "heirs at law" of Lisa W. Sandford who would have taken under the will of Ellen W. Duryea in default of the exercise of these powers of appointment of which Lisa W. Sandford was donee were the appellant, Robert H. Heighe, and his sister, Lisa W. Heighe. Lisa W. Sandford died on February 7, 1934, leaving a will and codicil in which she exercised the power of appointment as to both trusts and gave one-half to her daughter, Lisa W. Heighe, and the other half to the respondent, Baronig Baron, an adopted son, thus entirely excluding from participation in the trust funds the appellant, Robert H. Heighe, who would otherwise have taken a one-half interest therein under the second codicil of the will of Ellen W. Duryea.
The appellant, Robert H. Heighe, petitioned the Surrogate to have excluded from the taxable estate of Ellen W. Duryea the two trust funds in question and to have stricken from the order assessing the tax the provisions for a tax thereon payable out of the residuary estate of Ellen W. Duryea, deceased. The Surrogate held the tax upon both trust funds not payable out of the estate of Ellen W. Duryea, deceased. The Appellate Division reached a contrary conclusion, modified the order and directed that the tax on both trust funds be paid from the estate of the donor.
Subdivision 4 of section 220 of the Tax Law (Cons. Laws, ch. 60), as amended in 1926 (L. 1926, ch. 357), states that whenever any person shall exercise a power of appointment, the appointment shall be deemed a taxable transfer "in the same manner as though the property to which such appointment relates belonged absolutely to the donee of such power." *Page 316 
Subsequent to the death of the said Ellen W. Duryea, article 10 of the Tax Law, of which section 220 was a part, was repealed as to the estates of persons dying subsequent to September 1, 1930, and article 10-C substituted therefor, but Ellen W. Duryea having died before article 10-C took effect, section 220, subdivision 4, remained in full force and effect as to her estate under the specific provisions of section 249-mm of article 10-C. Of course, had the donee of the power, Lisa W. Sandford, died without exercising the power, the principal of both trust funds would have passed under the will of Ellen W. Duryea, the donor of the power, and would have been taxable as a part of the estate of Ellen W. Duryea. Lisa W. Sandford having exercised the power, the gift would be taxable as a transfer from her as donee under article 10-C unless, by some controlling principle of law or effective testamentary provision in the will of the donor of the power, that article is rendered inapplicable.
Not every exercise of a power has been held taxable to the estate of the donee, as where the appointment is identical in amount and to persons who would have taken in default of exercise of the power (Matter of Lansing, 182 N.Y. 238; Matter ofBackhouse, 110 App. Div. 737; affd., 185 N.Y. 544; Helvering
v. Grinnell, 294 U.S. 153) or where a beneficiary receives less than he would have taken in default of the exercise. (Matter ofSlosson, 216 N.Y. 79.)
Likewise, a testator may by clearly expressed intention, charge his estate with the payment of transfer estate or succession taxes on gifts or devises made by him. (Decedent Estate Law [Cons. Laws, ch. 13], § 124, Matter of Gihon, 169 N.Y. 443;Isham v. N.Y. Association for the Poor, 177 N.Y. 218.)
The questions here are whether the testatrix did clearly express an intention to charge her estate with a tax on the interest of each of the appointees, Lisa W. Heighe and Baronig Baron, in the trust funds, and if not, whether the transfer in each instance is one properly held taxable *Page 317 
to the estate of the donee under established principles of law.
It is clear that it was the intent of the testatrix to direct payment of all gifts, legacies and devises provided for under her will free from and without deduction on account of taxes properly assessed on account of such gifts, legacies and devises, and that the taxes thereon should be paid out of her residuary estate. It must be assumed, since she affirmed that part of her original will in the codicil by which she gave the powers of appointment, that it was her intention that the taxes assessed on gifts made by her under those powers should likewise be payable out of her residuary estate. The question is whether it is either necessary or proper to assume it to have been her intention to make payable out of her residuary estate taxes which pursuant to statute would otherwise be assessed in the estate of the donee of a power granted in her will. We believe not. To so assume would necessitate basing the tax on a law totally different from the law applicable when the will was drawn or during the lifetime of the grantor of the power. Under the order of the Appellate Division, the tax assessable has been held to be against the estate of the donee under article 10-C enacted after the death of the donor, but it is made payable out of the estate of the donor, to which is applicable the provisions of the prior law. No such result could have been contemplated by the donor or is to be inferred as her intent from the language used.
We must, therefore, seek authority to uphold a finding that the tax assessed on account of transfers to the appointees or either of them is payable from the estate of the donor of the powers in decisions which have for their basis something other than an expressed intention of a testator.
Eliminating the question of intent as expressed by the testatrix, nothing remains upon which to reach a conclusion that the tax on the share passing to Baronig Baron may be held to be payable from the estate of the donor of the power. He is a stranger who under no circumstances *Page 318 
would take under the will of testatrix except by virtue of an exercise of the power of appointment. The property transferred to him must be included in the gross estate of the donee under section 249-r of article 10-C of the Tax Law, since the estate of the donee is subject to the provisions of the new estate tax law and the tax is to be based on the provisions of that law. That an appointment to a stranger or an appointment through which the appointee takes benefits greater than would have accrued in the absence of an appointment is taxable in the estate of the donee of the power where the power is absolute is well established by authority. (Matter of Cooksey, 182 N.Y. 92; Matter of Delano,176 N.Y. 486.)
With respect to the share appointed to Lisa W. Heighe a more difficult question is presented. It is well established that where an appointee takes the same share that would have passed to that person under the will of the donor of the power, even in the absence of an expressed intent in the will of the donor, the share is to be taxed as passing under the will of the donor and in such case no tax can be imposed in the estate of the donee of the power, and if there was no tax applicable to the estate of the donor there would be no tax upon the property transferred to the appointee. (Matter of Slosson, supra.)
The question is whether Lisa W. Heighe, under the peculiar facts of this case, did take the share she would have taken under the will of Ellen W. Duryea. It is contended on the part of the appellants that she took more under the power of appointment than she would have taken by an election to take under the will of Ellen W. Duryea. Conceding the validity and effectiveness of the appointment of half of each of the funds to Baronig Baron, it is said that if she renounced her appointment only half of the two funds would remain to be distributed under the Duryea will and the one-half would be required to be divided between Lisa W. Heighe and the appellant, Robert H. Heighe. As has been suggested by the learned Surrogate in his opinion in this case, the true rule to be *Page 319 
applied can be reached only by an entire disregard of any intention to elect or of what has been termed an election and may be stated to be that where a person named under the exercise of the power takes the same or less than he would have taken under the original will, if the power of appointment had not been exercised, his interest is taxable in the estate of the donor and not in the estate of the donee. While it is true that no case has been called to our attention where a similar state of facts to those presented in this case existed, except Matter of Chauncey
(102 Misc. Rep. 378), several cases in the lower courts are to be noted where a result contrary to that reached would have been necessitated had not the court recognized the rule to be as above stated. (See Matter of Taylor, 121 Misc. Rep. 7; affd.,209 App. Div. 299; affd., 239 N.Y. 582, upon other points; Matter ofCanda, 114 Misc. Rep. 161; revd. on other grounds, 197 App. Div. 497;  Matter of Tuckerman, 130 Misc. Rep. 806; Matter ofVanderbilt, 163 Misc. Rep. 667.)
The rule as stated is not in conflict with the decisions inMatter of Slosson (supra), Matter of Lansing (supra) andMatter of Ripley (192 N.Y. 536), in each of which cases shares appointed to persons who would have taken under the will of the donor in the absence of an appointment, amounts equal to or less than were given under the will of the donee, were held not taxable in the estate of the donee.
The question is not what Lisa W. Heighe would take if she renounced her rights to take by the appointment made and elected to take under the will of the donor of the power, but rather what she would have taken had the power not been exercised to any extent. In that case she would have taken one-half under the will of the donor. The donee of the power might have said, "I give to Lisa W. Heighe the share which she would have taken under the will of Ellen W. Duryea and to Baronig Baron the share which Robert H. Heighe would have taken." That would have been a good appointment, would have *Page 320 
precluded Robert H. Heighe from taking a share in the trust estate under the Duryea will and would have given to Lisa W. Heighe exactly what she would have taken under the Duryea will had no appointment been made. While the donee of the power did not mention the fact that such was the disposition she was making of the fund, it is entirely clear that such was the intent and effect of the appointment made. It must, therefore, be held that Lisa W. Heighe takes no more under the appointment than she would have taken had no appointment been made and the principle set forth in the cases above cited is applicable, namely, that she is deemed to take under the will of the donor rather than under the appointment made by the donee. Even without an expressed intent in the will of the donor of the power as to the fund to be used in paying taxes upon property passing under her will, such taxes would be assessable in her estate. The tax on the share passing to Lisa W. Heighe constitutes property taxable in the estate of the donor, and since it is so taxed, the tax is to be paid out of the residuary estate. However, the tax is to be computed under article 10 and not under article 10-C as it would be required to be computed under the order of the Appellate Division. Article 10-C is in no wise applicable to the estate of Ellen W. Duryea or to any property passing under her will. It is not to be presumed from the language used by the testatrix that she intended to subject property passing under her will to a tax of an entirely different nature from the tax which would by law be applicable to her estate and transfers therein. The language used does not require the conclusion that she intended that her residuary estate should be subject to a tax applicable to the estate of the donee of the power, especially where the power was not exercised in such a manner as to make it taxable by law in the estate of the donee. The reasonable interpretation of clause 9 is that she intended only that the tax upon transfers made by her and taxable in *Page 321 
her estate should be paid out of her residuary estate. The result of our conclusion is that the share in the trust funds passing to Baronig Baron pursuant to the power of appointment is not taxable in the estate of Ellen W. Duryea and that the share of the trust funds appointed to Lisa W. Heighe is transferred to her under the will of Ellen W. Duryea and subject to taxation under article 10 of the Tax Law which tax when assessed shall be paid from the residuary estate of Ellen W. Duryea.
The order of the Appellate Division should be modified in accordance with this opinion and as so modified affirmed, without costs.